          Case 2:19-cr-00282-RGK Document 57 Filed 09/12/19 Page 1 of 1 Page ID #:232

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL



 Case No.         CR 19-00282-RGK                                                               Date    September 12, 2019


 Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 Interpreter       N/A

          Sharon L. Williams                         Sheri KIeeger                          Eddie Jauregui/Roger Hsieh
                Deputy Clerk                    Court Reporter/Recorder                          Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present Cust. Bond           Attorneys for Defendants:         Present App. Ret.

(5) Perfectus Aluminium, Inc.                       N

(6) Perfectus Aluminum Acquisitions, LLC            N

(7) Scuderia Development, LLC                       N

(8) 1001 Doubleday, LLC                             N

(9) Von-Karman - Main Street, LLC                   N

(10) 10681 Production Avenue, LLC                   N


 Proceedings:       ORDER TO SHOW CAUSE WHY DEFENDANTS SHOULD NOT BE ADJUDGED IN CONTEMPT [55]



        Case called. No defendants are present. Court and government counsel confer. The Court finds
defendants Perfectus Aluminium, Perfectus Aluminum Acquisitions, LLC, and Scuderia Development, LLC in
civil contempt and places terms of contempt on the record. The government shall submit a proposed contempt
order for the Court’s approval.

        The Order to Show Cause as to defendants 1001 Doubleday, LLC, Von-Karman - Main Street, LLC,
and 10681 Production Avenue, LLC is continued to October 3, 2019 at 10:00 a.m. Counsel for the government
shall submit briefing regarding service on these defendants within 2 weeks.

         IT IS SO ORDERED.

                                                                                                                 :         19

                                                                     Initials of Deputy Clerk     slw




CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                                     Page 1 of 1
